

116 S5015 IS: Outdoor Restoration Force Act of 2020
U.S. Senate
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5015IN THE SENATE OF THE UNITED STATESDecember 15, 2020Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish an Outdoor Restoration Fund for restoration and resilience projects, and for other purposes.1.Short titleThis Act may be cited as the Outdoor Restoration Force Act of 2020.2.DefinitionsIn this Act:(1)CouncilThe term Council means the Restoration Fund Advisory Council established by section 4(a).(2)Eligible entityThe term eligible entity means—(A)a State agency;(B)a unit of local government;(C)a Tribal government;(D)a regional organization;(E)a special district; or(F)a nonprofit organization.(3)Eligible project(A)In generalThe term eligible project means a project or initiative—(i)that improves—(I)ecosystem health and resilience, including forest, watershed, and rangeland ecosystems across public and private land, including—(aa)fire mitigation efforts;(bb)forest and river restoration;(cc)reforestation efforts; or(dd)natural infrastructure projects, including projects that sequester carbon, mitigate emissions, or improve climate resilience;(II)air and water quality, including the cleanup and restoration of—(aa)abandoned coal or hardrock mines;(bb)toxic waste sites; or(cc)orphaned oil or gas wells; or(III)wildlife habitats, including projects that—(aa)expand wildlife crossings and habitat connectivity;(bb)create or improve habitats for at-risk species;(cc)manage or remove invasive species from wildlife habitats; or(dd)conserve working land;(ii)that is carried out in accordance with—(I)the management objectives of an applicable land management plan adopted under—(aa)section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or(bb)section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604);(II)any other authorized use not in the applicable land management plan described in subclause (I); and(III)applicable law and available authorities; and(iii)that does not include efforts to remove old growth stands (as defined in section 102(e) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6512(e))). (B)InclusionThe term eligible project may include, if a project or initiative described in subparagraph (A) is administered in coordination with an eligible entity, efforts to improve public access and outdoor recreation, including efforts—(i)to enhance recreational facilities or trails;(ii)to improve equitable access to the outdoors; or(iii)to reduce the negative effects of recreation on forests, watersheds, or wildlife.(4)FundThe term Fund means the Outdoor Restoration Fund established by section 3(a).3.Outdoor Restoration Fund(a)EstablishmentThere is established in the Treasury an Outdoor Restoration Fund.(b)UseAmounts in the Fund shall be used—(1)by the Council to carry out the restoration and resilience project grant program established by section 5; and(2)by the Secretary of the Interior, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency to carry out the restoration and resilience partnership established by section 6.(c)Savings provisions(1)Complementary programsActivities carried out under this Act shall complement, not duplicate or replace, existing programs for Federal conservation and restoration, including initiatives for—(A)at-risk wildlife and wildlife habitats;(B)fire mitigation and forest restoration;(C)the improvement of water quality; or(D)environmental remediation.(2)Applicable lawAmounts made available under this Act may be used for eligible projects on Federal, State, Tribal, and private land, in accordance with applicable law and available authorities.(d)Supplement, not supplantAmounts provided under this Act shall supplement, not supplant, any Federal, State, or other funds otherwise made available to an eligible entity for activities described in this Act.4.Restoration Fund Advisory Council(a)EstablishmentThere is established a Restoration Fund Advisory Council—(1)to disburse amounts from the Fund for the restoration and resilience project grant program established by section 5; and(2)to gather public input and provide recommendations to the Secretary of the Interior, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency for the use of the Fund for the restoration and resilience partnership established by section 6.(b)MembershipThe Council shall be composed of—(1)the Secretary of the Interior;(2)the Secretary of Agriculture; (3)the Administrator of the Environmental Protection Agency; and(4)15 members, to be appointed by the Secretary of the Interior, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency, of whom—(A)5 shall be representatives from resource-dependent industries, including the agriculture, oil and gas, outdoor recreation, and forest product industries;(B)5 shall be national experts in the fields of natural resource restoration, economic development, and community and climate resilience; and(C)5 shall be representatives of eligible entities.(c)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Council shall submit to Congress a report describing—(1)the status of funded eligible projects, including—(A)scientifically defensible estimates of environmental benefits;(B)restoration achievements;(C)attainment of restoration and habitat improvement objectives;(D)adaptive measures undertaken;(E)jobs created and retained through—(i)grants made from the Fund; and(ii)activities carried out under the restoration and resilience partnership established by section 6;(F)the growth in outdoor industries; and(G)progress towards State and community level resilience goals;(2)Federal programs and existing authorities, including funding, financing, technical assistance, and coordination efforts, that contribute to, support, or otherwise complement funded eligible projects; and(3)recommendations to improve delivery, align Federal resources, and expand the workforce in outdoor industries through legislative and administrative changes.(d)ReviewNot later than 180 days after the date of enactment of this Act, and annually thereafter, the Inspector Generals of the Department of the Interior, the Department of Agriculture, and the Environmental Protection Agency shall review, and submit to the Committees on Agriculture, Nutrition, and Forestry, Environment and Public Works, Energy and Natural Resources, and Appropriations of the Senate and the Committees on Agriculture, Science, Space, and Technology, Energy and Commerce, Natural Resources, and Appropriations of the House of Representatives a report describing—(1)the use of the Fund by the Council for the restoration and resilience project grant program established by section 5;(2)the use of the Fund by the Secretary of the Interior, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency for the restoration and resilience partnership established by section 6; and(3)any abuse or misuse of the Fund.5.Restoration and resilience project grant program(a)EstablishmentThere is established a restoration and resilience project grant program (referred to in this section as the grant program), to be administered by the Council in conjunction with a regional entity under subsection (b), to provide grants from the Fund to eligible entities for eligible projects.(b)Regional entities(1)In generalThe Council shall coordinate with not less than 1 existing regional entity, or a regional entity established by the Council, in a specific geographic region to assist with the grant program under this section.(2)MembershipA regional entity shall include representatives, who have a strong understanding of the economic and environmental challenges in the geographic region, from—(A)Federal and State agencies;(B)Tribal governments;(C)resource-dependent industries;(D)economic development organizations; and(E)conservation organizations.(3)Role of regional entitiesA regional entity shall—(A)act as an advisor and intermediary between the Council and an eligible entity;(B)assist with the development of competitive funding applications made to the Council;(C)provide advice, resources, and best practice recommendations to any eligible entity that is interested in applying for a grant;(D)review an application made by an eligible entity under this section;(E)recommend eligible projects to the Council for priority funding; and(F)assist with data collection to develop the report to Congress made by the Council under section 4(c).(c)Use of funds(1)In generalSubject to appropriations, the Council shall use amounts in the Fund to provide capacity grants under paragraph (2) and implementation grants under paragraph (3).(2)Capacity grants(A)In generalGrants shall be made available to an eligible entity for the planning and monitoring of eligible projects.(B)Application(i)In generalA grant under this paragraph may only be made to an eligible entity that submits to the Council an application at such time, in such manner, and containing or accompanied by such information as the Council, in consultation with a regional entity, may require.(ii)ContentsAn application shall—(I)contain—(aa)a clear and concise expression of interest;(bb)an explanation for how the funds would advance State actions plans or regional conservation projects;(cc)an explanation for how funds would complement existing Federal funds; and(dd)an estimate of the number and duration of jobs that would be created, or sustained, with the funds; and(II)be consistent with applications for other Federal funding opportunities for eligible entities.(C)PriorityThe Council, in consultation with a regional entity, in approving applications under this paragraph, shall give priority to eligible entities—(i)with demonstrated restoration needs;(ii)whose funded projects would create or sustain jobs;(iii)whose funded projects would have the greatest community benefit; and(iv)in a location with a significant Federal interest.(3)Implementation grants(A)In generalGrants shall be made available to an eligible entity for the implementation of eligible projects.(B)Application(i)In generalA grant under this paragraph may be made only to an eligible entity that submits to the Council an application at such time, in such manner, and containing or accompanied by such information as the Council, in consultation with a regional entity, may require.(ii)ContentsAn application shall be consistent with applications for other Federal funding opportunities for eligible entities.(C)PriorityThe Council, in consultation with a regional entity, in approving applications under this paragraph, shall give priority to eligible projects that—(i)employ local or regional labor, or expand the outdoor workforce through training and education programs;(ii)are developed through a collaborative process with multiple stakeholders representing diverse interests;(iii)would address shared conservation and restoration priorities for Federal and non-Federal partners;(iv)advance State plans related to water, wildlife, or forests; or(v)improve long-term economic security or viability in the geographic region, particularly in geographic regions transitioning from fossil-fuel extraction.6.Restoration and resilience partnership(a)EstablishmentThere is established a partnership, to be known as the restoration and resilience partnership, and to be administered by the Secretary of the Interior, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency.(b)Use of fundsAmounts in the Fund shall be made available to the Secretary of the Interior, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency to supplement the existing budgets of the Department of the Interior, the Department of Agriculture, and the Environmental Protection Agency for efforts that—(1)enhance forest and watershed health through fuel reduction, forest restoration, fire mitigation, and road and trail maintenance;(2)support State, private, and Tribal forestry;(3)remediate or reclaim abandoned oil and gas wells, coal mines, and hardrock mines;(4)mitigate, or eradicate, invasive species on public, private, and Tribal land; or(5)enhance carbon sequestration, water resources, and improve wildlife habitats.(c)PriorityThe Secretary of the Interior, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency shall prioritize the use of the Fund for efforts that—(1)complement and accelerate eligible projects that received funds under the restoration and resilience grant program established by section 5;(2)advance State, local, or Tribal plans with respect to forests, water, or wildlife; or(3)reduce existing agency backlogs or advance projects that can be immediately carried out.(d)Outreach by the CouncilNot later than 30 days after the date of enactment of this Act, and annually thereafter until fiscal year 2026, the Council shall perform outreach efforts and solicit public comments on the use of the Fund by the Secretary of the Interior, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency for the partnership under this section.(e)Recommendations from the CouncilNot later than 120 days after the date of enactment of this Act, and after the Council has conducted the outreach efforts under subsection (d), the Council shall make formal recommendations for the use of supplemental monies from the Fund by the Secretary of the Interior, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency for the partnership under this section.7.FundingThere is appropriated, out of any money in the Treasury not otherwise appropriated, $60,000,000,000 for the Fund, to remain available until expended, of which—(1)$20,000,000,000 shall be for the restoration and resilience project grant program under section 5; and(2)$40,000,000,000 shall be for the partnership under section 6.